Mr. Justice Wilkin delivered the opinion of the court: The question is here presented whether any degree of insanity whatever will justify a recovery upon a contract of life insurance which contains a clause exempting the insurer from liability in case the insured “shall die by his oiun hand, whether sane or insane.” The pleadings in this case admit that the insured, Eli B. Seitzinger, took his own life, and that at the time he did so he was wholly insane, totally unconscious of the manner of his death, and by reason of his total insanity was incapable of forming an intention of taking his life and did not comprehend the physical nature and results of his act. It is contended by appellant that the insurer cannot escape liability under this contract when such a condition of insanity exists as is admitted in this case. In support of her contention she cites the cases of Grand Lodge I. O. M. A. v. Wieting, 168 Ill. 408, Charter Oak Life Ins. Co. v. Rodel, 5 Otto, 232, Manhattan Life Ins. Co. v. Broughton, 109 U. S. 121, and other like cases. These cases rest mainly upon the decision of the Supreme Court of the United States in the case of Mutual Life Ins. Co. v. Terry, 15 Wall. 580,—a suit on a policy in which the condition was that if the insured shall “die by his own hand” the policy should be void, and in which that court said: “We hold the rule on the question before us to be this: If the assured, being in the possession of his ordinary reasoning faculties, from anger, pride, jealousy or a desire to escape from the ills of life intentionally takes his own life, the proviso attaches and there can be no recovery. If the death is caused by the voluntary act of the assured, he knowing and intending that his death shall be the result of the act, but when bis reasoning faculties are so far impaired that he is not able to understand the moral character, the general nature, consequences and effects of the act he is about to commit, or when he-is impelled thereto by an insane impulse which he has. not the power to resist, such death is not within the contemplation of the parties, and the insurer is liable.” Conceding that to be the rule in the class of cases cited by appellant, we think the case at bar is clearly distinguishable from each of them, in none of which does the “sane or insane” clause appear iu the contracts of insurance. In the case of Bigelow v. Berkshire Life Ins. Co. 93 U. S. 284, which is quoted from by the appellant but not cited in her brief, wherein the policy contained a provision for a different settlement in case the insured “should die by suicide, sane or insane,” the court held that the pleadings did not aver such a case of insanity as that the insured did not comprehend the physical nature and consequences of his act. In discussing the “sane or insane" clause in that policy the court said: “It is unnecessary to discuss the various phases of insanity in order to see whether a possible state of circumstances might not arise which would defeat the condition. It will be time to decide that question when such a case is presented. For the purposes of this suit it is enough to say that the policy was rendered void if the insured was conscious of the physical nature of his act.” We have not been able to 'find a case in the Supreme Court of the United States in which the possible state of circumstances referred to in the foregoing case has directly arisen. Policies containing similar provisions to that of the one here sued on,—that is, containing the sane or insane clause,—were before that court in Traveler’s Ins. Co. v. McConkey, 127 U. S. 661, but the.validity or proper construction of such a provision was not decided. It was, however, said in the opinion of the court: “If he [the insured] committed suicide then the law was for the company, because the policy,- by its terms, did not extend to or cover self-destruction, whether the insured was at the time sane or insane.” And again, in Home Benefit Ass. v. Sargent, 142 U. S. 691, the policy containing a provision that the insurer should not be liable if the insured died “by his own hand or act, whether voluntary or involuntary, sane or insane,” the decision turned mainly on the competency of testimony, and the.liability of the defendant upon the contract was not discussed or decided. In the still later case of Connecticut Mutual Life Ins. Co. of Hartford v. Akins, 150 U. S. 475, the condition was, “suicide, the self-destruction of the assured in any form, except upon proof that the same is the direct result of disease or of accident occurring without the voluntary act of the assured.” The company was held liable, notwithstanding the self-destruction of the insured, on the doctrine announced in Mutual Life Ins. Co. v. Terry, 15 Wall. 580, the court saying in its opinion: “The clause contains no such significance or decisive words as ‘died by suicide, sane or insane,’ as in Bigelow v. Insurance Co. 93 U. S. 284, or ‘by suicide, feloniously or otherwise, sane or insane,’ as in Insurance Co. v. McConkey, 127 U. S. 661.” Nor has the question raised by the issues in this case ever been passed upon by this court. In the late case of Supreme Lodge Order of Mutual Protection v. Gelbke, 198 Ill. 365, the contract of insurance sued upon contained the condition that if the death of the insured should be caused by or result directly or indirectly by his own suicidal act, sane or insane,' neither he nor any of his beneficiaries should be entitled to participate in the widows’ and orphans’ protection fund. But the defendant company treated the contract as simply providing against liability in case the insured should commit suicide, and asked the trial court to instruct the jury that although the insured, at the time of his death, was insane, yet that if he was capable of forming an intention, and if he did intentionally commit suicide, the plaintiff could not collect more than the amount of the assessment, with four per cent interest thereon, (which was provided for in the policy,) but the court changed that instruction so as to make it read, that if the insured was, at the time of his death, insane, but the jury believed, from the evidence, that, irrespective of such insanity, he, at the time of his death, “was capable of forming a rational intent, and that he did with rational intent commit suicide, then the plaintiff in this case cannot recover any greater sum than the amount of assessments paid, * * * with four per cent interest thereon.” The modification of the instruction was held to be error and the judgment of the court below reversed, and we said (p. 370): “The changes in the instruction required the formation of a rational intent, abrogating the agreeriient of the parties that the act should exempt the defendant although he might be insane. A rational intent is one founded on reason, as a faculty of the mind, and opposed to an irrational purpose.” It was not decided in that case that under the contract of insurance there declared upon the insurer might not insist upon its non-liability upon proof that the insured came to his death by suicide, even though the degree of insanity was such that he was “wholly insane, totally unconscious of the manner of his death, and wholly and totally incapable, by reason of such insanity, of forming an intention of taking his own life, and did not at the time comprehend or understand the physical nature and result of his act and did not intend to take his life,” as was attempted to be urged by the plaintiff in this case under the replication. The Appellate Courts for the Second, Third and Fourth Districts have in wfell considered opinions held such provisions as the one under discussion valid, and as constituting- a complete defense to an action upon the policy where the insured died by suicide, his own hand or self-destruction, though insane, without reference to the degree of his insanity. (Supreme Tent Knights of Maccabees v. Hammers, 81 Ill. App. 560; Supreme Lodge Knights of Pythias v. Clarke, 88 id. 600; Supreme Court of Honor v. Peacock, 91 id. 632; Northwestern Mutual Ins. Co. v. Churchill, 105 id. 159.) The case of Supreme Lodge Knights of Pythias v. Clarke, supra, was brought by appeal to this court, and the judgment of the Appellate Court was reversed, without discussion-as to the merits, because that court had failed to remand the case. Clarke v. Supreme Lodge Knights of Pythias, 189 Ill. 639. There seems to be a general concensus of opinion in the several courts of last resort in this country in which the question has arisen, that where a policy contains the condition that if the insured dies by his own hand, commits suicide, self-destruction, etc., “whether sane or insane,” and he does die by his own act, the insurer is not liable; that “the word ‘insane’ implies every degree of unsoundness of mind, and the liability of the insurer is not affected by the degree of insanity.” The case of De-Gogorza v. Insurance Co. 65 N. Y. 235, is generally cited as the leading case on the subject. Speaking of the condition “sane or insane,” it is there said: “We have therefore only to consider the interpretation to be given to the language of the contract of insurance, for no question is made but that it was fully understood and agreed to by both parties. It can scarcely be doubted that an insurer of the life of a person may, by apt language, guard himself from liability for all disasters if the exemption does not contravene public policy. He may provide that if the assured shall die of the small-pox, or any other specified disease of the body, he would not be liable, and there appears to be no reason why he may not guard himself against liability if death results from any disease of the mind. Indeed, it is said by Lapallo, J., in VanZant v. Insurance Co. 55 N. Y. 160, ‘that no rational doubt can be entertained that a condition exempting the insurer from liability in case of the death of the assured by his own hand, whether sane or insane, would be valid' if mutually agreed upon between the insurer and the insured;’ and then, in substance, adds, that if nothing is said with respect to insanity, the result is that a party does not ‘die by his own hand’ if his death happens from the involuntary act of a madman. This view of the question is but a very concise and accurate statement of the law as announced in cases previously adjudged. * • * * The word ‘insane’ or ‘insanity’ ordinarily implied every degree of the unsoundness of mind; and in this case we assume that the assured was in the very last degree mad or insane, so that the mere act of self- destruction was wholly involuntary. * * * We prefer to base our decision npon the ground that the words of the proviso in the policy before us, by plain rules of interpretation, exempt the insurer from liability.” To the same effect are Spruill v. Northwestern Mutual Life Ins. Co. 120 N. C. 141, citing numerous cases; Scarth v. Security Mutual Life Society, 75 Iowa, 346; Tritschler v. Keystone Mutual Benefit Ass. 180 Pa. St. 205; Sargent v. Mutual Life Ins. Co. 189 id. 341; Keefer v. Modern Woodmen of America, 52 Atl. Rep. 164. Other cases are to the same effect, and we have found none to the contrary. In the recent case of Clarke v. Equitable Life Assurance Society, 118 Fed. Rep. 374, the Circuit Court of Appeals for the Fourth District construed the condition, and held that in that case the provision “self-destruction, sane or insane,” was a risk not assumed by the society in the contract. In that case the evidence showed the insured shot himself in the head with a pistol. Plaintiffs, in their replication admitting the shooting," averred that the mind of the assured “was so impaired and affected by insanity that he was not conscious of the physical nature and consequences of the act he then committed and did not intend to cause his death, but was' moved to commit said act by irresistible impulse.” The lower court sustained a demurrer to the replication and the circuit court of appeals affirmed the judgment. In its opinion by Brawley, district judge, the following cogent reasoning is used: “If it was an open question, there is much to be said of the injustice of contracts of this nature, for a person ought no more to be held responsible for the loss of his life when taken by himself under the ravings of delirium or impelled by the hallucinations of melancholy than if he dies from ordinary disease or from an accident. But that question is not before us, and it seems to be well settled that insurance companies may avoid altogether this class of risks, and that, being at liberty to stipulate against hazardous occupations, unhealthy climates or deaths from consumption or other excepted diseases, they may also contract not to assume a risk of a certain mode of death, and presumably the premiums are calculated on the elimination of that risk. If the assured is informed, in apt words, of the extent of the limitation, it is not perceived that there is any good reason why such contract should not be governed by the same rules of interpretation as control courts in all other cases of contract, and why plain and unambiguous words should be frittered away by casuistry and refinement.” The opinion then takes up a discussion of the cases of Mutual Life Ins. Co. v. Terry, supra, Bigelow v. Berkshire Life Ins. Co. supra, and other similar cases, and continues: “It will be observed that the proviso under consideration contains no words limiting its operation to intentional suicide. The company contracted that it would not assume the risk of self-destruction, sane or insane. The contention of appellant is, that self-destruction avoids the policy if the insured lacked the intelligence to know that his act was wrong, but that it is not avoided if he did not understand the physical nature of his act. To sustain such a contention would require us to believe that the deceased shot himself through the head because he did not know that it would kill him. Instead of giving to the words of the proviso the plain meaning for which they were manifestly intended,—that the insurer intended to guard itself from liability if the insured came to his death from any physical movement of his own, whether sane or insane,—we would lose ourselves in the consideration of the different phases of insanity, be compelled to split it into degrees, and to hold that if he was so entirely insane as not to understand the physical consequences of his act the proviso would be avoided, while a lesser degree of insanity would make the company liable.” In the case at bar the replication confesses the cause of death and seeks to avoid the condition in the contract by setting up the insanity of the insured. It is not denied that an insurance company may contract to avoid liability if death results from any disease of the mind, just as it may if death results from any specified bodily disease, if the contract is embodied in apt language. Nothing can be clearer- than that the words “sane or insane” were introduced in the certificate by the insurer for the purpose of excepting from its operation any self-destruction, whether the insured was of sound mind or in a state of insanity. There is no qualification of the varying' degrees of insanity, but the lang'uag'e is, simply, “sane or insane.” These words have a precise, definite, well understood meaning. No reasonable mind could be misled by them, and no expansion of language could more clearly express the intention of the parties. In the construction of ordinary words in a contract they are to be given the meaning which they convey to the ordinary mind, and to permit, in cases of this kind, the discussion and proof and a differentiation of the degrees of insanity would be to do violence to words having a generally accepted significance and to do that which the parties themselves never contemplated. By the plain rules of interpretation appellee is exempt from liability under this contract. This view is in harmony with that of the Appellate Court, expressed in its opinion by Creighton, J., and its judgment will accordingly be affirmed. Judgment affirmed.